Filed 4/22/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 85







In the Interest of M.T. 



North Dakota State Hospital, 		Petitioner and Appellee



v.



M.T., 		Respondent and Appellant







No. 20150089







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Mary E. J. Jensen, Assistant City Attorney, 208 Second Avenue Southwest, P.O. Box 1727, Jamestown, N.D. 58402-1727, for petitioner and appellee; submitted on brief.



Lee M. Grossman, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for respondent and appellant; submitted on brief.

Interest of M.T.

No. 20150089



Per Curiam.

[¶1]	M.T. appeals from a district court order for involuntary treatment with medication.  M.T. argues the district court’s order is clearly erroneous because clear and convincing evidence does not support finding the medication is clinically appropriate and the least restrictive means of treatment.  Because the district court’s findings are not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner